849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Theodore SULLIVAN, Plaintiff-Appellant,v.Robert ATHERTON, Steven Anderson, Defendants-Appellees.
No. 87-1659.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a)(1), Rules of the Sixth Circuit.  Upon examination of the record and briefs this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals the dismissal of his 42 U.S.C. Sec. 1983 civil rights suit in which he claimed prison officials denied him procedural due process when he was found guilty of a minor misconduct charge under an unpromulgated prison rule and punished by the temporary loss of radio privileges.  This appeal was held in abeyance pending this court's decision in McDonald v. Michigan Dep't of Corrections, No. 87-1892 (6th Cir.  March 14, 1988), in which a claim of improperly promulgated prison rules was also raised.  Upon review a panel of this court in McDonald summarily affirmed the dismissal of the claim.


3
Upon consideration, we conclude that the district court properly dismissed plaintiff's suit.  Accordingly, the judgment of the district court is affirmed for the reasons set forth in the order filed June 29, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.